17•4    r


                                        Itwo: d 111,, •1                                                 05/29/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                               Case Number: DA 19-0259



                                         DA 19-0259
                                                                              FILED
DONNIE NOLAN,                                                                  Of 29 MO
                                                                                      Greenwood
                                                                              I3owen
                                                                                     Supreme Court
                                                                                  of
            Petitioner and Appellant,                                       Clerk
                                                                               State of
                                                                                        Montana



     v.                                                                      ORDER

STATE OF MONTANA.

            Respondent and Appellee.



       Appellant has filed a motion for a 60-day extension of time to filc his reply brief in
the referenced matter. Good cause appearing.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
July 26, 2020, within which to file the reply brief.
       DATED this 2gthday of May,2020.
                                                           For the Court,




                                                                        Chief Justice